J-S44016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37



IN THE INTEREST OF: J.V.S., A MINOR,       IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                       Appellee



APPEAL OF: J.K.G. A/K/A J.G. A/K/A J.S.,
MOTHER

                                               No. 146 EDA 2017


          Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000708-2016, CP-51-DP-0002513-2014


IN THE INTEREST OF: J.H.G., A MINOR,       IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                       Appellee



APPEAL OF: J.K.G. A/K/A J.G. A/K/A J.S.,
MOTHER

                                               No. 147 EDA 2017


          Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000709-2016, CP-51-DP-0002516-2014


IN THE INTEREST OF: A.R.G., A MINOR,       IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                       Appellee



APPEAL OF: J.K.G. A/K/A J.G. A/K/A J.S.,
MOTHER
J-S44016-17



                                               No. 148 EDA 2017


          Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000710-2016, CP-51-DP-0002515-2014


IN THE INTEREST OF: A.B.G., A MINOR,       IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                       Appellee



APPEAL OF: J.K.G. A/K/A J.G. A/K/A J.S.,
MOTHER

                                               No. 149 EDA 2017


          Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000711-2016, CP-51-DP-0002514-2014


IN THE INTEREST OF: N.S., A MINOR,         IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                       Appellee



APPEAL OF: J.K.G. A/K/A J.G. A/K/A J.S.,
MOTHER

                                               No. 150 EDA 2017


          Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0001180-2016, CP-51-DP-0002519-2014




                                   -2-
J-S44016-17



IN THE INTEREST OF: F.J.W., A MINOR,              IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee



APPEAL OF: J.K.G. A/K/A J.G. A/K/A J.S.,
MOTHER

                                                        No. 151 EDA 2017


              Appeal from the Decree Entered December 19, 2016
              In the Court of Common Pleas of Philadelphia County
    Family Court at No(s): CP-51-AP-0001181-2016, CP-51-DP-0002517-2014


BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                                FILED JULY 21, 2017

        J.K.G., a/k/a J.G. a/k/a J.S. (“Mother”) appeals from the decrees

involuntarily terminating her parental rights to her six children: F.J.W. (born

December of 2001), A.R.G. (born December of 2003), J.V.S. (born March of

2005), J.H.G. (born August of 2006), A.B.G. (born February of 2011), and

N.S. (born September of 2014) (collectively, “the Children”).1 After careful

consideration, we affirm.

        The trial court set forth the following findings of fact in its opinion to

this Court:
____________________________________________


1
   F.J.W.’s biological father is deceased. F.J.W.’s stepfather, J.S., is the
biological father of the other five children. J.S. appealed the decrees
terminating his parental rights to his five children at 335 EDA 2017, 339 EDA
2017, 344 EDA 2017, 351 EDA 2017, and 357 EDA 2017. We address J.S.’s
appeals in a separate memorandum.



                                           -3-
J-S44016-17


           On August 23, 2006, the family became known to [DHS]
     through a General Protective Services (GPS) report alleging that
     Mother had recently given birth to J.H.G. and that J.H.G. had
     been delivered by a midwife at Mother’s house.           The GPS
     [report] alleged that Mother refused to take J.H.G. to the
     hospital for an examination because Mother did not want to pay
     medical fees. On November 14, 2006, DHS received a GPS
     [r]eport which alleged that another child [J.S.] had language and
     motor delays and was left unattended in a crib for extended
     periods of time. The GPS [r]eport also alleged that Mother had
     made no plans to make areas of her house safe for J.H.G.

           On October 24, 2014, DHS received a GPS report alleging
     that another child “F.J.W.” was not receiving appropriate
     supervision from Mother. . . . This GPS report also alleged that
     F.J.W. was not attending school, and was often left alone to
     supervise his siblings.

            On Friday October 24, 2014, DHS visited the family’s
     home. DHS learned that F.J.W., J.S., and A.R.G. were home
     alone and summoned the police. Mother arrived at the house
     one hour after DHS entered the home. DHS observed the house
     to be in a deplorable condition. There was a large hole in the
     ceiling and the house smelled of cat urine. DHS learned that six
     children slept on one mattress that was dirty and covered with
     cat feces and urine. Dirty laundry was strewn throughout the
     house in piles up to the ceiling. The house was infested with
     bugs. DHS learned that Mother and father “J.S.” . . . had
     another child named [V.S.] who died from carbon monoxide
     poisoning in 2009. DHS immediately obtained an Order of
     Protective Custody (“OPC”) for the Children. The Children were
     transported to the Children’s Hospital of Philadelphia (“CHOP”).
     It was determined at CHOP that N.S. had an enlarged head and
     no record of immunizations. Furthermore, there was no record
     of the Children receiving any immunizations since the year 2009.
     During a medical examination it was discovered that A.R.G. had
     a severe case of head lice and significant ear pain. On October
     25, 2014, F.J.W. and A.R.G. were placed together in a separate
     foster home from their siblings. It was also learned that F.J.W.,
     J.S., [and] A.R.G. were inconsistent with school attendance. On
     February 2, 2015, the Community Umbrella Agency (“CUA”)
     Asociacion De Puertorriquenos En Marcha (“APM”) held a Single
     Case Plan (“SCP”) meeting. The goal identified for the Children
     was to return to Mother [and J.S. (Father)]. Parents were asked

                                   -4-
J-S44016-17


       to clean their home. On November 14, 2014, an adjudicatory
       hearing was held before the Honorable Jonathan Irvine. The
       Children were adjudicated dependent. On March 20, 2015, CUA
       revised the SCP. The goal for the Children was to return to
       parents. The goal[s] for parents [were] (1) to clean the house;
       (2) to keep all supervised visits; (3) to attend the Achieving
       Reunification Center (“ARC”) program; (4) to explore new
       suitable housing; (5) to attend CEU [Clinical Evaluation Unit]
       appointments; [and] (6) to receive a Parenting Capacity
       Evaluation (“PCE”).

              At a permanency review on September 10, 2015, it was
       testified that child J.S. has been diagnosed with autism. Child
       A.B.G. was diagnosed with Adjustment Disorder. Child F.J.W.
       was also diagnosed with autism. At that time, Mother was not
       cooperating with mental health treatment. However, Mother . . .
       had completed parenting education classes at the ARC program.
       On December 8, 2015, A PCE was conducted for each parent. In
       summary, the PCE report stated that . . . Mother . . . failed to
       grasp [her] responsibilities to [the] Children.

Trial Court Opinion, 3/10/17, at 3–5 (internal citations omitted).

       The Department of Human Services (“DHS”) filed petitions to

terminate Mother’s parental rights to her five younger children on August 8,

2016, and to F.J.W. on December 2, 2016.2 The trial court held a hearing on

December 19, 2016, at which Mother was present and represented by

counsel. After receiving testimony and exhibits, the trial court found clear

and convincing evidence to involuntarily terminate Mother’s parental rights

to all six children pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

The trial court also changed the permanency goals for the five younger

____________________________________________


2
  The petition regarding F.J.W. was filed later due to a delay in obtaining the
death certificate of his biological father.



                                           -5-
J-S44016-17


children to adoption.         Mother filed the instant appeal and a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).3

       On appeal, Mother presents the following questions for our review:

       A.     Whether the trial court erred in involuntarily terminating
              the Mother’s parental rights where it was not supported by
              clear and convincing evidence when the Mother completed
              a substantial portion of her FSP/SCP goals?

       B.     Whether the trial court erred in involuntarily terminating
              the Mother’s parental rights where it was not supported by
              clear and convincing evidence and that the parenting
              capacity evaluation had no merit and was not credible?

       C.     Whether the trial court erred in involuntarily terminating
              the Mother’s parental rights where there was [sic] the
              bonding evaluation was incredible in that the Mother had
              consistently visited her children and there was a bond
              between the Mother and [the] Children and the
              termination of parental rights would have a negative effect
              on the developmental, physical and emotional needs of the
              [C]hildren?

Mother’s Brief at 5 (extraneous capitalization omitted).

             The standard of review in termination of parental rights
       cases requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
____________________________________________


3
   Although Mother’s notices of appeal refer to the termination decrees and
the goal-change orders, Mother did not raise any issues involving the goal-
change orders in her Pa.R.A.P. 1925(b) statement. Therefore, we conclude
that Mother has waived any challenge to the goal-change orders. See In re
L.M., 923 A.2d 505, 509 (Pa. Super. 2007) (explaining that failure to include
issue in Rule 1925(b) statement results in waiver).



                                           -6-
J-S44016-17


      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).       We

need agree with the trial court as to only one subsection of Section 2511(a),

as well as 2511(b), in order to affirm an involuntary termination order. In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      Here, the trial court terminated Mother’s parental rights under Section

2511(a)(1), (2), (5), (8), and (b). We analyze the trial court’s decision to

terminate under Section 2511(a)(2) and (b), which provide as follows:


                                    -7-
J-S44016-17


     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                   * * *

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                   * * *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b). We have held that:

     [i]n order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

           The grounds for termination due to parental incapacity that
     cannot be remedied are not limited to affirmative misconduct. To
     the contrary, those grounds may include acts of refusal as well
     as incapacity to perform parental duties.


                                    -8-
J-S44016-17


In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

(reformatted; citations and internal quotation marks omitted).

      Mother first challenges the termination of her parental rights because

“she substantially completed her Family Service Plan Objectives.” Mother’s

Brief at 9.   Specifically, Mother mentions that “she worked a variety of

job[s],” “improved her housing,” and “attended a parenting café.”      Id. at

10–11. Upon review, we discern no abuse of the trial court’s discretion or

error of law in terminating Mother’s parental rights to the Children pursuant

to Section 2511(a)(2).

      The record confirms that Mother has demonstrated repeated and

continued neglect, causing the Children to be without essential parental

care, control, or subsistence necessary for their physical or mental well-

being.   Specifically, DHS was first introduced to the family in August of

2006, at which point DHS received a report that J.H.G. had been delivered at

home by a midwife and Mother refused to take her to the hospital for an

examination because she did not want to pay the medical fees. Petition for

Termination of Parental Rights, 8/8/14, Exhibit A (Statement of Facts) at

¶ a. The report further disclosed that J.V.S. was left unattended in a crib or

playpen for extended periods of time, he “banged” his head against these

objects, and he had chipped teeth; Mother was unwilling to make these

areas safe for J.V.S. Id. at ¶ b.




                                    -9-
J-S44016-17


      In 2009, Mother and Father’s son, V.S., died of carbon monoxide

poisoning, but they did nothing to ameliorate the condition and make the

house safe.      Petition for Termination of Parental Rights, 8/8/14, Exhibit A

(Statement of Facts) at ¶ d; N.T.,12/19/16, at 71–72. Five years later, DHS

learned that F.J.W. was not receiving appropriate supervision; he was

truant; and he was often left alone to supervise his younger siblings.

Petition for Termination of Parental Rights, 8/8/14, Exhibit A (Statement of

Facts) at ¶ c; N.T., 12/19/16, at 7.           Upon visiting the family home in

October of 2014, DHS discovered F.J.W., J.V.S., and A.R.G. alone, living in

deplorable, bug-infested conditions. Mother tried to persuade DHS that she

had been in the house but that she did not hear the DHS agents arrive.

Petition for Termination of Parental Rights, 8/8/14, Exhibit A (Statement of

Facts) at ¶ d.

      Moreover, N.S. had an enlarged head, multiple medical conditions, and

no immunizations; there were no immunization records for the other

children since 2009.      Petition for Termination of Parental Rights, 8/8/14,

Exhibit A (Statement of Facts) at ¶ i; N.T., 12/19/16, at 8–9, 111. A.R.G.

had a severe case of head lice and chronic ear pain. Petition for Termination

of Parental Rights, 8/8/14, Exhibit A (Statement of Facts) ¶ j; N.T.,

12/19/16, at 10. F.J.W. did not attend school during the 2014–2015 school

year, and three of the siblings were receiving truancy prevention services.

Petition for Termination of Parental Rights, 8/8/14, Exhibit A (Statement of


                                      - 10 -
J-S44016-17


Facts) at ¶ o. In May of 2015, after the Children were in care, DHS received

a substantiated report that “[Mother and Father had] padlocked [the

Children] in a bedroom without adult supervision, and that the [C]hildren

were scratching on the window for . . . help. The report also alleged that

[Mother and Father] had restrained [the Children] in a playpen with plywood

covering the top.”    Petition for Termination of Parental Rights, 8/8/14,

Exhibit A (Statement of Facts) at ¶ v; N.T., 12/19/16, at 43–44.

     Additionally,   Mother   has   demonstrated   repeated   and   continued

incapacity and refusal, causing the Children to be without the essential

parental care, control, or subsistence necessary for their physical or mental

well-being.   Specifically, during the two years following the Children’s

placement, Mother failed to obtain mental health treatment or suitable

housing contrary to DHS’ recommendations and referrals. N.T., 12/19/16,

at 11–12, 39, 47, 108–109. Although Mother claimed that she had obtained

mental health treatment at PATH, she provided no documentation, and PATH

had no record of Mother attending their program.      Id. at 12–13, 20, 95.

Additionally, although Mother submitted a lease to DHS on the day of the

termination hearing, she was awaiting a site visit by DHS and needed

additional funding in order to move into the apartment. Id. at 14, 16–18,

50–51, 109–110. Also, Mother failed to schedule an appointment at CHOP

to receive vital training on how to care for N.S., who was diagnosed with

multiple medical conditions and required a feeding tube. N.T., 12/19/16, at


                                    - 11 -
J-S44016-17


9–10, 15, 47–49.      Disturbingly, Mother would consistently fail to sign

consents for medications for the Children, and she interfered with their

medical treatments by canceling appointments without informing DHS or the

foster parents, which was in violation of a court order. Id. at 31–35, 37.

Moreover, Mother showed no interest in the Children’s medical conditions

and failed to take an active role in their treatments. Id. at 28–30, 33, 36,

48.   Regarding visitation, Mother was restricted to supervised, line of

sight/line of hearing visits. Id. at 37–39. She attended only twenty-four of

the thirty-four scheduled visits, due in part to scheduling conflicts, and she

brought food that was adverse to N.S.’ myriad medical conditions.       Id. at

15, 18–19, 63–66, 92. Furthermore, Mother interfered with the relationship

between the Children and the foster parents by showing up unannounced at

the foster home and the Children’s school. Id. at 38. Finally, nothing in the

record indicates that Mother can or will remedy the conditions and causes of

her neglect, incapacity, and refusal to provide parental care. Based on the

foregoing, therefore, we agree with the trial court that there exists clear and

convincing evidence of record to justify the termination of Mother’s parental

rights to the Children pursuant to Section 2511(a)(2).

      Next, Mother challenges the termination of her parental rights because

“the parenting capacity evaluation did not have any merit.” Mother’s Brief at

12. Mother discredits the evaluation because the evaluator “did not observe

[Mother] with her children” and believed that Mother had the capacity to


                                    - 12 -
J-S44016-17


parent “but did require supportive services in order to do so.” Id. at 12–13.

Our standard of review requires us to accept the trial court’s findings of fact

and credibility determinations where they are supported by the record. See

In re T.S.M., 71 A.3d at 267.

      Dr. Erica Williams performed the parenting evaluation. In Dr. Williams’

expert opinion, Mother refused to take responsibility for the Children’s

placement, demonstrated chronic and extended neglect of the Children,

interfered with the Children’s relationship with the foster parents, and was

incapable of ever being a responsible parent. N.T., 12/19/16, at 69–80, 86–

87.   The trial court deemed Dr. Williams’ testimony “to be credible” and

“accorded [it] great weight.” Trial Court Opinion, 3/10/17, at 9. Our review

confirms that the trial court’s findings of fact and credibility determinations

are supported by the record.       Accordingly, we decline to reweigh the

evidence and reassess witness credibility.

      Lastly, Mother challenges the termination of her parental rights as

improper under Section 2511(b) because “there was a strong bond between

[her] and her children” and the trial court did not hear the desires of her




                                    - 13 -
J-S44016-17


older children. Mother’s Brief at 15.4 In response, the Children’s guardian

ad litem (“GAL”) asserts, “The mere existence of an emotional bond does not

preclude the termination of parental rights.” GAL’s Brief at 43–44 (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)).         The GAL continues,
____________________________________________


4
   As part of her Section 2511(b) argument, Mother argues that “a separate
attorney should have been appointed to determine [the C]hildren’s
expressed desires.” Mother’s Brief at 15 (citing In re: L.B.M., 156 A.3d
1159 (Pa. 2017) (Pa. 2017)). Mother’s Brief at 15.

   We are cognizant of the Pennsylvania Supreme Court’s recent decision in
In re Adoption of L.B.M., wherein the author of the lead opinion,
Justice Wecht, stated that 23 Pa.C.S. § 2313(a) requires the trial court to
appoint counsel for a child in a termination of parental rights case, and the
failure to do so is not harmless error. In part II-B of the lead opinion,
Justice Wecht concluded that a trial court is required to appoint counsel to
represent a child’s legal interests even when the child’s guardian ad litem,
who is appointed to represent the child’s best interests, is an attorney.
Justice Wecht would hold that the interests are distinct and require separate
representation. However, four members of the Court disagreed with this
strict application of Section 2313(a).        Rather, they opined, in various
concurring and dissenting opinions, that separate representation would be
required only if the child’s best interests and legal interests conflicted.

   Read together, In re Adoption of L.B.M., 156 A.3d 1159 (Pa. 2017), and
23 Pa.C.S. § 2313(a), reveal that when the child has legal representation,
appointment of separate counsel is necessary only when the parent: 1)
demonstrates an actual conflict between the guardian ad litem’s
responsibilities and the interests of the child; and 2) requests separate
counsel. A failure to satisfy these requirements results in waiver of this
issue.

  In the case at hand, Mother did not raise before the trial court any
concerns that would have created a need for independent legal counsel for
the Children, nor did she make any claims that the guardian ad litem failed
to properly represent the Children’s legal and best interests due to a conflict
of interest. In fact, we observe that the GAL zealously represented the
Children on both fronts, and that the Children’s legal and best interests were
not in conflict.



                                          - 14 -
J-S44016-17


“Being a parent means assuming responsibility so that a real bond develops,

not just having a casual relationship with one’s children.” Id. at 44 (quoting

In re J.L.C., 837 A.2d 1247, 1249 (Pa. Super. 2003)). Upon the record at

hand, we agree with the GAL.

     This Court has discussed the requisite analysis pursuant to Section

2511(b) as follows:

     Section 2511(b) focuses on whether termination of parental
     rights would best serve the developmental, physical, and
     emotional needs and welfare of the child. As this Court has
     explained, Section 2511(b) does not explicitly require a bonding
     analysis and the term ‘bond’ is not defined in the Adoption Act.
     Case law, however, provides that analysis of the emotional bond,
     if any, between parent and child is a factor to be considered as
     part of our analysis. While a parent’s emotional bond with his or
     her child is a major aspect of the subsection 2511(b) best-
     interest analysis, it is nonetheless only one of many factors to be
     considered by the court when determining what is in the best
     interest of the child.

           [I]n addition to a bond examination, the trial court
           can equally emphasize the safety needs of the child,
           and should also consider the intangibles, such as the
           love, comfort, security, and stability the child might
           have with the foster parent. Additionally, this Court
           stated that the trial court should consider the
           importance of continuity of relationships and whether
           any existing parent-child bond can be severed
           without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).   “[T]he extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations omitted).             When

                                    - 15 -
J-S44016-17


evaluating a parental bond, “the court is not required to use expert

testimony. Social workers and caseworkers can offer evaluations as well.

Additionally, Section 2511(b) does not require a formal bonding evaluation.”

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations omitted).

      In conducting its Section 2511(b) analysis, the trial court recognized

that “there exist[s] a loving relationship between Mother and her Children.”

Trial Court Opinion, 3/10/17, at 9. Nevertheless, the trial court “concluded

that the termination of the Mother’s parental rights would be in the best

interest of the Children pursuant to 23 Pa.C.S.A. § 2511(b) due in part to

Mother’s inability or refusal to provide the guidance and supervision to

address her Children’s needs.” Id. at 9.

      As outlined above, our review of the record confirms that terminating

Mother’s parental rights will best serve the needs and welfare of the

Children. As of the termination hearing, the Children had been in foster care

for over two years. N.T., 12/19/16, at 7, 119. While the Children have a

relationship with Mother, they will not suffer irreparable harm as a result of

terminating Mother’s parental rights. Id. at 42–43, 52. Mother has failed or

refused to meet the basic emotional, medical, housing, and educational

needs of the Children, let alone address their special medical and

educational needs. Contrarily, the foster parents are meeting the basic and

the special needs of the Children and share a parent-child bond with them.

Id. at 42.   This Court has long recognized that “[a] child’s life, happiness


                                    - 16 -
J-S44016-17


and vitality simply cannot be put on hold until the parent finds it convenient

to perform parental duties.”   In the Matter of the Adoption of A.M.B.,

812 A.2d 659, 675 (Pa. Super. 2002).          Thus, we affirm the decrees

terminating Mother’s parental rights.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2017




                                    - 17 -